

104 S3381 IS: To reauthorize the Essex National Heritage Area, and for other purposes.
U.S. Senate
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3381IN THE SENATE OF THE UNITED STATESMarch 3, 2020Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Essex National Heritage Area, and for other purposes.1.Essex National Heritage Area(a)ReauthorizationSection 507 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4260; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801) is amended by striking 2021 and inserting 2036.(b)Repeal of total funding limitSection 508(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4260; 122 Stat. 824; 129 Stat. 2551; 133 Stat. 778) is amended by striking the second sentence. 